DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 06/22/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 06/22/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pimentel et al. (US 2013/0214662 A1).
	With respect to claims 1, 18, 30 and 31, Pimentel et al. (figures 1, 2a, 2b, 4 and 10) disclose a fiber management system for managing and distributing optical fibers comprising a supporting element (7); a splice tray (10) pivotally mounted on the supporting element (7) around a pivot axis (figure 1); distributing elements (71) for routing incoming fiber modules toward the splice tray (10) and for routing outgoing fiber modules away from the splice tray, the distributing elements being oriented along respective routing directions transverse to the pivot axis (see figure 1 and [0061]); a guiding channel (channel between walls 54, figure 4) provided on the supporting element (7) for guiding the incoming fiber modules toward the splice tray (10) along a direction substantially parallel to the pivot axis (figure 1, 2a, 2b and 4); and a retention block (61) acting into the at least one guiding channel (figure 10) between a plurality of retention positions wherein each retention position of the retention block defines a respective passageway for the incoming fiber modules (see figure 10 and [0057] and [0060]), wherein the guiding channel comprises a first guiding wall (54) and a second guiding wall (54) projecting from a base wall (56) of the supporting element (7), the retention block being 
	With respect to claim 2, Pimentel et al. disclose the fiber management system, wherein the guiding channel is positioned between one distributing element and the splice tray (see [0064]).  
  	With respect to claim 13, Pimentel et al. (figure 1) disclose the fiber management system, further comprising a plurality of splice trays (10) pivotally mounted on a common supporting element (7) around respective pivot axes parallel to each other (figure 1). 
	With respect to claims 14 and 29, Pimentel et al. (figures 1, 2a, 2b, 4 and 10) disclose the fiber management system, further comprising a plurality of supporting elements (support element 7 comprises 23a, 23b, 24) stacked along a direction substantially perpendicular to the pivot axis (figures 1, 2a, 2b and [0050]).  
  	With respect to claim 20, Pimentel et al. (figure 10) disclose the fiber management system, wherein the retention block (61) extends between and contacts the first guiding wall (54) and the second guiding wall (54).  
	With respect to claim 26, Pimentel et al. (figure 10) disclose the fiber management system, wherein the retention block (61) comprises two opposed sides walls (see figure 10) at least partially counter shaped to the first and second guiding walls (54) of the guiding channel (figure 10).  

	With respect to claim 28, Pimentel et al. (figure 1) disclose the fiber management system, further comprising a plurality of splice trays (10) pivotally mounted on a common supporting element (7) around respective pivot axes parallel each other (figures 1 and 2b).  
	With respect to claim 32, Pimentel et al. (figure 1) disclose the fiber management system, wherein each distributing element (71) comprises a weakening line between the bottom wall (figure 1) and the lateral wall (6) configured for allowing the lateral wall to be detached from the bottom wall ([0061]).
	
    PNG
    media_image1.png
    521
    691
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pimentel et al. (as cited above) in view of Lutterkordt (EP 2833180 A1).
With respect to claims 17 and 19, Pimentel et al. (figures 1, 2a, 2b, 4 and 10) substantially disclose all the limitations of claimed invention except for retention members acting between the retention block and the guiding channel for holding the retention block at different retention positions.
However, Lutterkordt (figures 4-8) teaches a device including retention members (105’) acting between the retention block (107) and the guiding channel (101) for holding the retention block at different retention positions (figures 4-8 and [0029]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the . 

Allowable Subject Matter
11.	Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the fiber management system, further comprising retention members acting between the retention block and the guiding channel for holding the retention block at different retention positions, wherein the retention members comprise a first tooth extending from the first guiding wall toward the second guiding wall and a second tooth extending from the second guiding wall toward the first guiding wall, the first and second tooth being configured to interfere with the retention block as recited in claim 21.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Castonguay et al. (US 7349616 B1) disclose a cable assembly adapted for use in a multiple dwelling unit to optically connect at least one optical fiber of a distribution cable to at least one subscriber optical fiber. And Jenkins et al. (US 5870519 A) teach a splice tray for accommodating optical fibers.
Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883